Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered December 19, 2005. The order denied defendant’s motion to modify or set aside an order entered May 12, 2005.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on January 8, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Hurlbutt, Centra, Fahey and Green, JJ.